                                           Case 5:18-cv-06121-NC Document 80 Filed 08/25/21 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         MICHAEL T MAXWELL,                                Case No. 18-cv-06121-NC
                                  11
                                                      Plaintiff,                           ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                       WHY CASE SHOULD NOT BE
 United States District Court




                                                v.                                         DISMISSED
                                  13
                                         ROY KAYLOR,
                                  14
                                                      Defendant.
                                  15
                                  16
                                  17         Following the resolution of Plaintiff Michael T. Maxwell’s appeal, the Court
                                  18   scheduled a case management conference for August 25, 2021, with a joint case
                                  19   management statement due August 18, 2021. ECF 77. As of August 23, 2021, the parties
                                  20   did not submit a case management statement, so the Court issued a reminder to file a
                                  21   statement by August 24, 2021. ECF 78. Again, the parties failed to timely file any
                                  22   documents or otherwise respond to the Court’s reminders. The Court now ORDERS
                                  23   Maxwell to show cause in writing why the case should not be dismissed for failure to
                                  24   prosecute by September 8, 2021.
                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: August 25, 2021                   _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  28                                                  United States Magistrate Judge
